November 6, 2015 BNY MELLON FUNDS TRUST Supplement to Statement of Additional Information dated December 31, 2014 The following supplements the information in the section of the SAI entitled "Manager's and Sub-Advisers' Compensation," which is re-named "Manager's and Sub-Advisers' Compensation; Compliance Services": Compliance Services The Trust's compliance program is developed, implemented and maintained by the Trust's Chief Compliance Officer (the "CCO") and his staff. The funds bear a portion of the CCO's compensation (which is approved by the board), as well as the compensation of the CCO's staff and the expenses of the CCO and his staff (including administrative expenses). The CCO's staff works exclusively on the compliance program and related matters for the funds and funds in the Dreyfus Family of Funds, and compensation and expenses of the CCO and his staff generally are allocated among such funds based on an equal amount per fund with incremental amounts allocated to funds with more service providers (including Sub-Advisers). Such compensation and expenses for the Trust's last fiscal year were as follows: Fund CCO and Staff Compensation and Expenses AAF $8,873 BF $8,296 CBF $8,296 EMF $8,296 FEOF $8,296 IAF $8,296 IBF $8,296 IEIF $8,296 IF $8,296 ISF $8,296 LCMOF $9,450 LCSF $8,296 MCMF $10,027 MIMBF $8,296 MMF $8,296 MOF $8,296 NIMBF $8,296 NMMMF $8,296 NSMBF $8,296 NYITBF $8,296 PIMBF $8,296 SCMF $8,296 SMCMF $8,296 SUSGSF $8,296 TLCMF $9,450 MFT-SAISTK-1115
